Mr. Justice Aldrey
delivered the opinion of the court.
Victoriano Torres moved the District Court of Ponce to allow him to'intervene in an action of debt which Sergio León Lugo had pending in the said court against Juan Melendez and his wife. At the hearing on that motion León Lugo exhibited a notarial copy of a public instrument executed prior to the date of the motion for intervention from which it appears that he had compromised his claim with the defendants and had received from them certain properties in payment of the debt. On this fact the district court *550overruled the motion for intervention and from that ruling Torres took the present appeal.
The appellant admits that if the compromise was made in good faith he has no objection to offer, but alleges that it was made with the intention of precluding him from intervening, for which reason it can have no effect.
There is nothing in the record to prove the appellant’s averment, but even if such were the case, as the action was terminated by the compromise his intervention could not be allowed.
The order appealed from must be

Affirmed.

Chief Justice Hernández and Justices del Toro and Hutchison concurred.
Mr. Justice Wolf took no part in the decision of this case.